Citation Nr: 1339887	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2011, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge; the transcript is of record.  

A review of the Veteran's electronic claims files in Virtual VA and VBMS is negative for any additional information or evidence pertinent to the claim on appeal.  

The Veteran withdrew his claims for increase for multiple service-connected disabilities in April 2010.  However, during the September 2011 Videoconference hearing, he appears to have re-raised  issues of entitlement to increased ratings for his service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting the full TDIU benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or to assist (e.g., in obtaining Social Security Administration records), such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  The Veteran's service-connected disabilities currently include sleep apnea (50 percent), major depressive disorder (30 percent), right shoulder tendinopathy (10 percent with a temporary total 100 percent evaluation pursuant to C.F.R. § 4.30 from October 16, 2009 to April 30, 2010), osteochondral defect of the right distal humerus (20 percent), osteoarthritis of the right wrist (10 percent), degenerative disc disease of the lumbar spine (10 percent), degenerative joint disease of the distal right tibia (10 percent), tinnitus (10 percent), perennial rhinitis with sinus symptoms (10 percent), reflux/dyspepsia/diverticulosis (10 percent), cubital tunnel syndrome of the right forearm (10 percent), temporomandibular joint syndrome (TMJ) (10 percent), right knee degenerative joint disease with chondromalacia (10 percent with a temporary total 100 percent evaluation pursuant to C.F.R. § 4.30 from February 23, 2011 to August 31, 2011), instability of the right knee (10 percent), external hemorrhoids (0 percent), and actinic keratosis of the ear lobe (0 percent).  Since his claim for a TDIU was received in November 2008, his combined disability evaluation has been 90 percent with temporary total 100 percent evaluations pursuant to 38 C.F.R. § 4.30 for surgical treatment of his right shoulder from October 16, 2009 to April 30, 2010, and for surgical treatment of his right knee from February 23, 2011 to August 31, 2011.

A Veteran will be entitled to TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.  To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities meet the threshold for consideration under 38 C.F.R. § 4.16(a).  Moreover, there is ample evidence showing that the criteria under this section have been met.  

In June 2010, the Veteran underwent a private evaluation with Dr. DAC, M.D., for examination and an opinion related to his claim for entitlement to a TDIU.  Dr. DAC stated that he completed a thorough evaluation of the Veteran and he reviewed the Veteran's previous treatment records.  He observed that the Veteran has numerous service-connected disabilities that result in physical and psychological limitations.  He stated that the Veteran continues to experience daily fatigue dispute his use of a CPAP machine for his service-connected sleep apnea disability.  The CPAP mask caused the Veteran anxiousness, panic, and loss of sleep.  After speaking with the Veteran and examining him, Dr. DAC opined that the Veteran is not capable of obtaining or maintaining substantial gainful employment due to his many disabilities.   

In a May 2011 statement, a VA nurse practitioner indicated that the Veteran is under her care at a VA facility for recurrent, severe major depressive disorder with chronic suicidal thoughts.  She stated that the Veteran has been unable to work for the last four years due to his disabling depression.  She opined that he is unable to maintain gainful employment.  

Moreover, in October 2011, the Veteran submitted a letter that he had received from the Social Security Administration indicating that he was awarded disability benefits from that agency. 

Based on the above, the Board finds that the competent medical evidence of record shows that the Veteran is precluded from engaging in substantially gainful employment as a result of his numerous service-connected disabilities.  As such, the Board finds that entitlement to TDIU is warranted, and the claim is granted in full.


ORDER

Entitlement to TDIU is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


